Case 1:20-cv-01057-RM-SKC Document 64 Filed 07/31/20 USDC Colorado Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                     Judge Raymond P. Moore

  Civil Action No. 20-cv-01057-RM-SKC
         Consolidated for Pretrial:
         20-cv-01158-RM-SKC
         20-cv-01175-RM-SKC
         20-cv-01186-RM-SKC
         20-cv-01254-RM-SKC
         20-cv-01347-RM-SKC
         20-cv-01520-RM-SKC
         20-cv-01583-RM-SKC
         20-cv-01691-RM-SKC
         20-cv-01699-RM-SKC
         20-cv-02021-RM-SKC

  ROBERT STEPHEN KRAMER, Individually and On Behalf of All
  Others Similarly Situated,

          Plaintiffs,

  v.

  ALTERRA MOUNTAIN COMPANY and
  IKON PASS INC.,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

          Plaintiffs and putative class members purchased “Ikon Passes”1 for the 2019-2020 ski

  season from Defendants. On March 15, 2020, Defendants suspended operations of their ski

  resorts in North America due to the COVID-19 pandemic. Eleven putative class actions have

  been filed under various theories because Defendants have allegedly refused to refund the

  unused value of the Ikon Passes. The Court has consolidated these actions for pretrial purposes.

  In accordance with the Court’s order, various parties have filed motions for their counsel to be

  1
    Defendants apparently sell more than one type of ski pass. For purposes of this Order, the Court groups them
  together as the “Ikon Passes.”
Case 1:20-cv-01057-RM-SKC Document 64 Filed 07/31/20 USDC Colorado Page 2 of 5




  appointed as interim lead counsel, interim co-lead counsel, or liaison counsel. The issues before

  the Court are whom it should appoint as interim lead/co-lead counsel and whom, if anyone, it

  should appoint as liaison counsel. The motions before the Court for consideration on these issues

  are as follows:

     (1) Joint Motion of Plaintiffs Eckert and Cleaver to Appoint Robert B. Carey of Hagens
         Berman Sobol Shapiro LLP and James Evangelista of Evangelista Worley LLC as
         Interim Lead Counsel Pursuant to Fed. R. Civ. P. 23(g) (ECF No. 54) (the “Eckert and
         Cleaver Motion”);

     (2) Motion of Phillip Werner, Ryan Collins, Bradley Briar, Erik Ernstrom, Robert
         Lombardini, Jaycelle Marshall, Kim Kurpjuweit, Shannon Mcnamara, Jeffrey Farrell,
         James Sutcliffe, Eric Gifford, Erick Mcquillin, Aaron Batt, Linh Bui, Christopher Reed,
         Douglas Fuller, W. Walter Layman, Callan Kofoid, and Keri Reid to Appoint Hellmuth
         & Johnson, PLLC as Interim Lead Class Counsel (ECF No. 57) (the “Werner Motion”);

     (3) Kramer and Steijn Plaintiffs’ Joint Motion to Appoint Bursor & Fisher and Dovel &
         Luner Interim Co-Lead Class Counsel (ECF No. 58) (the “Kramer and Steijn Motion”);
         and

     (4) Motion for Appointment of Interim Lead Counsel and Liaison Counsel (ECF No. 59) (the
         “Farmer Motion”).

  (Collectively, the “Motions.”)

         Interim Lead or Co-Lead Class Counsel. Under Fed. R. Civ. P. 23(g)(3), the Court “may

  designate interim counsel to act on behalf of a putative class before determining whether to

  certify the action as a class action.” In making this designation, the Court considers the following

  factors: “(i) the work counsel has done in identifying or investigating potential claims in the

  action; (ii) counsel’s experience in handling class actions, other complex litigation, and the types

  of claims asserted in the action; (iii) counsel’s knowledge of the applicable law; and (iv) the

  resources that counsel will commit to representing the class.” Fed. R. Civ. P. 23(g)(1)(A). In

  addition, the Court “may consider any other matter pertinent to counsel’s ability to fairly and

  adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B). And, where more



                                                   2
Case 1:20-cv-01057-RM-SKC Document 64 Filed 07/31/20 USDC Colorado Page 3 of 5




  than one adequate applicant seeks appointment as interim lead class counsel, “the court must

  appoint the applicant best able to represent the interests of the class.” Fed. R. Civ. P. 23(g)(2).

          The Court has not only carefully considered the Motions but also examined the record for

  other filings made by the moving parties, such as the complaints, in deciding whom to appoint as

  interim lead counsel. The Court’s review shows that all counsel at issue have done significant

  work in identifying and investigating potential claims on behalf of their client(s), as

  demonstrated by the complaints which have been filed. The record also confirms that all counsel

  have significant experience in handling consumer class actions and other complex litigation,

  showing they are qualified in representing Plaintiffs and putative class members. The same holds

  true as to the respective counsel’s knowledge concerning laws applicable to consumer claims and

  actions, and class actions in general. All counsel are well versed in these areas of law. In

  addition, all counsel represent they have already committed substantial resources to their case,

  such as researching legal issues, communicating with putative plaintiffs, and engaging experts.

  They all have the ability – and commit – to continue to do so. Finally, as the Werner Motion

  notes, “the proposed class would be well-served by whomever the Court selects to prosecute this

  action.” (ECF No 57, p. 3 n.4.) In other words, each counsel has demonstrated he/she would

  fairly and adequately represent the interests of the putative class.

          The question then is whom among this adequate group of applicants the Court should

  appoint that would best be able to represent the interests of all of the parties on their side. In this

  case, in the exercise of its discretion, the Court appoints Bursor & Fisher and Dovel & Luner as

  Interim Co-Lead Class Counsel. The Court does so for essentially two reasons. First, these law

  firms were the first and second to file. Thus, where the question is a close one, this method




                                                     3
Case 1:20-cv-01057-RM-SKC Document 64 Filed 07/31/20 USDC Colorado Page 4 of 5




  serves as an objective basis for choosing among highly qualified counsel and their law firms.2

  See Richey v. Ells, No. 12-CV-02635-WJM-MEH, 2013 WL 179234, at *2 (D. Colo. Jan. 17,

  2013) (“Ultimately, Plaintiff Richey was the first to file his case and, therefore, the Court

  appoints his counsel as Lead Counsel for the consolidated action.” (citing Biondi v. Scrushy, 820

  A.2d 1148, 1159 (Del. Ch. 2003), aff’d sub nom. In re HealthSouth Corp. Shareholders Litig.,

  847 A.2d 1121 (Del. 2004))). And, second, because the Kramer and Steijn Motion identified in

  greater detail the specific substantive investigation, research, and analysis already conducted to

  support and prosecute the claims on behalf of putative class members. Accordingly, these two

  law firms are appointed interim co-lead class counsel.3

           Liaison Counsel. As the Court indicated during the status conference held on June 18,

  2020, it did not believe that liaison counsel was necessary in this case. Except for Mr. Farmer, all

  other movants in the Motions agree separate liaison counsel is not needed as interim lead/co-lead

  counsel can perform the administrative matters generally handled by liaison counsel. The Court

  agrees. Upon review of the nature of the case, the limited number of actions filed, and the record

  as a whole, efficiency and economy can be achieved without jeopardizing fairness to the parties

  by having the interim co-lead class counsel appointed herein perform all of such tasks. See

  Manual for Complex Litigation § 10.22, p. 25 (4th ed. 2004) (The types of appointments and

  assignments of responsibilities depend on many factors. “The most important is achieving

  efficiency and economy without jeopardizing fairness to the parties.”). Accordingly, it is

           ORDERED that the Kramer and Steijn Motion (ECF No. 58) is GRANTED as stated

  herein; and it is


  2
    In doing so, the Court is not finding that subsequent actions merely copied or piggybacked on the first filed
  complaints.
  3
    The Court expects the firms to efficiently, economically, and fairly advance the interests of Plaintiffs and putative
  class members. Thus, for example, there should be no duplication of work by the two firms.

                                                             4
Case 1:20-cv-01057-RM-SKC Document 64 Filed 07/31/20 USDC Colorado Page 5 of 5




         FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 23(g)(3), Bursor & Fisher and

  Dovel & Luner are appointed as Interim Co-Lead Class Counsel; and it is

         FURTHER ORDERED that this Order shall apply to all related actions which have

  been or will be consolidated with this action; and it is

         FURTHER ORDERED that the following motions are DENIED: (1) the Eckert and

  Cleaver Motion (ECF No. 54); (2) the Werner Motion (ECF No. 57); and (3) the Farmer Motion

  (ECF No. 59); and it is

         FURTHER ORDERED that the Order Referring Case (ECF No. 21) to Magistrate

  Judge S. Kato Crews shall apply to all consolidated actions; and it is

         FURTHER ORDERED that (1) within 35 days of the date of this Order, Plaintiffs shall

  file their Consolidated Amended Complaint; and (2) within 15 days after Plaintiffs file their

  Consolidated Amended Complaint, the parties shall meet, confer, and file a joint proposed pre-

  trial schedule addressing the timing for Defendants’ anticipated motion to dismiss the

  Consolidated Amended Complaint and setting the scheduling conference required by Fed. R.

  Civ. P. 16. The parties shall jointly email the Chambers of Magistrate Judge S. Kato Crews at

  Crews_Chambers@cod.uscourts.gov to coordinate a date for the scheduling conference.

         DATED this 31st day of July, 2020.


                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                    5
